Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This action is a non-final, first office action in response to application 17/080,612 filed on October 26, 2020. Claim(s) 1-24 are currently pending and have been examined. 

Claim Objections
	Claims 11 and 23 are objected because “weigh,” appears to be a typographical error of the word “weight”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 6, 13, and 18 recites an entity that is able to determine container types and specifications of vehicles, which the entity will then select a vehicle type for the containers. Independent Claim(s) 1, 6, 13, and 18, as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). Independent Claim(s) 1 and 13 recites “obtaining a specification of a load comprising enclosures of one or more enclosure types, the specification comprising, for each enclosure type dimensions of an enclosure of the enclosure type, and a number of enclosures of the enclosure type,” “obtaining a specification of vehicles of one or more vehicle types, the specification comprising, for each vehicle type dimensions of space available within a vehicle of the vehicle type, and a number of vehicles of the vehicle type that are available for transportation,” “providing a simulation environment for simulating loading of a vehicle,” “selecting a vehicle of a particular type, wherein the selected vehicle has space available to accommodate at least a portion of the load and the selection is based on a state of the environment, an observation of the environment, and a reward received previously from the environment,” “receiving a current reward from the environment in response to selecting the vehicle,” and “repeating steps (d) and (e) until the load is accommodated within space available in the one or more selected vehicles,” step(s)/function(s) are merely certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). Independent Claim(s) 6 and 18 recites “obtaining a specification of a load comprising enclosures of one or more enclosure types, the specification comprising, for each enclosure type (i) dimensions of an enclosure of the enclosure type, and (ii) a number of enclosures of the enclosure type,” “obtaining a vehicle specification comprising a set of dimensions representing one or more spaces within the vehicle that are available for on-loading,” “providing a simulation environment for simulating loading of the vehicle,” “selecting a location within the one or more spaces for placement of an enclosure chosen from the load for placement, wherein the selection of the location is based on a state of the environment, an observation of the environment, a reward received previously from the environment, and dimensions of the chosen enclosure,” “receiving a current reward from the environment in response to selecting the location for the placement of the chosen enclosure,” and “repeating steps (d) and (e) until the load is accommodated within the one or more spaces available within the vehicle,” step(s)/function(s) are merely certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions).  For instance, in this case, Independent Claim(s) 1, 6, 10, and 18, are similar to an entity that is able to match vehicle types to container types and/or containers to locations within a vehicle, which the entity will then load the vehicle with the containers for a reward. The mere recitation of generic computer components (Claim(s) 1 and 6: an agent module; and Claim(s) 13 and 18: a processor, a memory, an agent module). Therefore, Independent Claim(s) 1, 6, 13, and 18 recites the above abstract idea(s).
	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “obtaining,” “obtaining,” “providing,” “selecting,” “receiving,” and “repeating,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim(s) 1 and 6: an agent module; and Claim(s) 13 and 18: a processor, a memory, an agent module). Examiner, notes that the agent module, processor, and memory,  respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely obtaining, obtaining, providing, selecting, receiving, and repeating, loading containers onto a delivery vehicle which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., determining vehicles to load containers) thus merely “applying,” the judicial exception. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe a field-of-use, generally linking, and how to generally “apply it,” to the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible

	Claim(s) 1-4,  7-11, 14-16, and 19-23: The various metrics of Dependent Claim(s) 1-4,  7-11, 14-16, and 19-23 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 6, 13, and 18 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 5, 12, 17, and 24: The Q-learning module and artificial neural network (ANN), respectively, are recited so generically that it represents no more than mere
instructions to apply the judicial exception on a computer. See, a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP
2106.05(f). Therefore, for the reasons described above with respect to Claim(s) 5, 12, 17, and 24 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-5, 7-12, 14-17, and 19-24 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-24 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornacki (US 2002/0007353 A1) in view of Saito (JP 2003335416 A) and further in view of Sun et al. (US 2015/0081360 A1) and further in view of Briggs (US 2020/0051016 A1).
Regarding Claim 1, Kornacki, teaches a method of selecting one or more vehicles for transporting goods, the method comprising: 
obtaining a specification of a load comprising enclosures of one or more enclosure types. (Paragraph(s) 0008 and 00030)(Kornacki teaches that the system can determine the types of packages that shippers will ship. The information provided by the shippers can include the shape of the boxes and the number of package types that are included in the order, see paragraph 0030. The system is also able to acquire the length, width, and height of the packages in the shipment. The system can also receive the weight of the package in the shipment, see paragraph 0008. Examiner, respectfully, notes that the products are packaged in boxes or cartons or crates (i.e., enclosures), see paragraph 0002. Examiner, notes, that the system only needs to obtain the specification of one enclosure type)
the specification comprising, for each enclosure type:
dimensions of an enclosure of the enclosure type. (Paragraph(s) 0002, 0008, and 0042)(Kornacki teaches that the user can include package dimensions such as the length width and height (i.e., dimensions), see paragraph 0042. Kornacki, further, teaches that the products are packaged in boxes or cartons or crates (i.e., enclosures))
a number of enclosures of the enclosure type. (Paragraph 0030)(Kornacki teaches that the shippers can provide the number of each package types that will be shipped. Examiner, respectfully, notes that the package types can include boxes (i.e., enclosures))
obtaining a specification of vehicles of one or more vehicle types. (Paragraph 0034 and 0041)(Kornacki teaches that system can determine the total capacity of the carrier unit, which includes the total area available in the unit. The system can also determine for different types of vehicles the dimensions within the vehicle. Examiner, respectfully, notes that based on BRI the system only needs to obtain the specification of one vehicle type)
the specification comprising, for each vehicle type:
dimensions of space available within a vehicle of the vehicle type. (Paragraph(s) 0034 and 0041)(Kornacki teaches different carrier units, which the system can calculate the total capacity of the unit (i.e., space available within a vehicle of the vehicle type). The total capacity includes the total area available in the unit as well as the maximum weight that the unit can accommodate (i.e., dimensions of space available). Examiner, respectfully, notes that the system can also determine the dimensions of each type of vehicle)

providing a simulation environment for simulating loading of a vehicle. (Paragraph(s) 0034 and 0035-0039)(Kornacki teaches that the system can account for the specific vehicles or general classes of vehicles, which the system will enter the physical properties of the packages to be loaded. A user can select to add more packages, which the packages dimensions, weight, and number of packages will be determined and the system will calculate the amount of the vehicles capacity that will be used and/or is remaining after assigning the packages to the vehicle. Examiner, respectfully, notes that the system can determine the number of packages, shapes of the packages, and the dimensions of the packages, which will be used to then calculate the total space/weight occupied in a trailer until the trailer space is utilized (i.e., simulate), see paragraph(s) 0035-0039)




repeating by the agent module steps (d) and (e) until the load is accommodated within space available in the one or more selected vehicles. (Paragraph 0034); and (Claim(s) 15-16)(Kornacki teaches that the system will determine the physical properties of a first package to be loaded in the vehicle and after the first package is loaded then the system will redetermine the remaining available space in the carrier unit in order to determine if additional packages can be added. If additional packages can be added then a second shipment will be added to the carrier unit after determining the amount of space capacity available in the carrier unit) 
	With respect to the above limitations: while Kornacki teaches obtaining package specifications and truck capacity information, which the system will use this information to simulate a number of packages being loaded into a trailer to determine the maximum capacity that will be used inside the trailer. Kornacki, further, teaches that the system will continue to redetermine the remaining available space in the carrier unit until the carrier units capacity is utilized. However, Kornacki, doesn’t explicitly teach determining the number of vehicles of the vehicle type that are available. Kornacki, also, doesn’t explicitly teach selecting a vehicle of a particular type based on the space available to accommodate a portion of the load, state of the environment, observation of the environment, and a reward received previously. Kornacki, also, doesn’t explicitly teach receiving a current reward from the environment in response to selecting the vehicle. 
	But, Saito in the analogous art of simulating loads in a vehicle, teaches a number of vehicles of the vehicle type that are available for transportation.  (Page 5, “…when the simulation calculation (s28))(Saito teaches performing a simulation of loading packages to a vehicle, which the system can designate a truck to designate packages. The system will determine the number of trucks of the designated vehicle type (i.e., number of vehicles of the vehicle type that are available for transportation) and the fare for the trucks)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating packages in a trailer to determine the maximum capacity used in the trailer of Kornacki, by incorporating the teachings of simulating loading packages in a vehicle, which the system will determine the number of trucks of the designated vehicle type available of Saito, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve calculating the logistics load efficiency in the package planning stage. (Saito: Page 1, “When trying to calculate logistics costs…,”)
	With respect to the above limitations: while Saito teaches simulating loading a vehicle, which the system will determine the number of vehicles types available for loading the packages. However, Kornacki and Saito, do not explicitly teach selecting a vehicle of a particular type based on the space available to accommodate a portion of the load, state of the environment, observation of the environment, and a reward received previously. Kornacki and Saito, also, do not explicitly teach receiving a current reward from the environment in response to selecting the vehicle. 
	But, Sun et al. in the analogous art of assigning vehicles to delivery jobs, teaches 
selecting by an agent module a vehicle of a particular type. (Paragraph(s) 0037 and 0040)(Sun et al. teaches the vehicle assignment module (i.e., agent module) will assign delivery jobs to one of the delivery vehicles currently available at the depot, which the delivery vehicles consist of a particular type of vehicle) 
wherein: the selected vehicle has space available to accommodate at least a portion of the load.  ((Paragraph(s) 0037 and 0059-0060); and (Claim 11)(Sun et al. teaches assigning a delivery jobs to one of the delivery vehicles, which the delivery vehicles consist of a particular type of vehicle. Sun et al., further, teaches that the shipping orders of a delivery area will be matched to the capacity of a particular vehicle type that is available. Examiner, respectfully, notes that the capacity of the vehicle includes the availability of the vehicle to determine the maximum cargo the vehicle can deliver over a certain distance, see paragraph 0041) 
 the selection is based on a state of the environment and an observation of the environment. (Paragraph(s) 0035, 0058, 0062, and 0070)(Sun et al. teaches that the assignment of jobs to a particular vehicle can be based on the number of available vehicles and the number of available vehicle types (i.e., state of the environment). Sun et al., further, teaches the delivery jobs will be assigned to a particular available vehicle based on cargo capacity and distance from the depot to the delivery. Sun et al., also, teaches assigning shipping orders to available delivery vehicles based on varying cargo capacities to reduce cost, which the cost reductions are based on the number of shipping orders to be executed and the number of vehicles available (i.e., observation of the environment))
receiving by the agent module a current reward from the environment in response to selecting the vehicle. (Paragraph 0062)(Sun et al. teaches that once the delivery jobs are assigned to the particular available vehicle then a minimum total cost using the available vehicle will be determined (i.e., current reward))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating packages in a trailer to determine the maximum capacity used in the trailer of Kornacki and  simulating loading packages in a vehicle, which the system will determine the number of trucks of the designated vehicle type available of Saito, by incorporating the teachings of selecting a vehicle type based on the capacity of the delivery vehicle, the number of available trucks available, reducing cost based on the number of shipping orders that need to be executed, and the cost of the vehicle type, which a minimum cost will be applied to the selected vehicle of Sun et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reducing cost and the complexity of the assignment of shipping orders to delivery vehicles. (Sun et al.: Paragraph 0069-0070)
	With respect to the above limitations: while Sun et al. teaches selecting a vehicle type based on cost, number of shipping orders remaining, and the number of available trucks, which a lowest cost will applied to the selected truck. However, Kornacki/Saito/Sun et al., do not explicitly teach selecting a vehicle of a particular type based on a reward received previously.
	But, Briggs in the analogous art of delivering shipments, teaches the selection is based on a reward received previously from the environment. (Paragraph(s) 0062 and 0125)(Briggs teaches identifying/selecting a subset of available carriers to transport a shipment based on the historical pricing accepted by the carriers previously (i.e., reward received previously from the environment))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating packages in a trailer to determine the maximum capacity used in the trailer of Kornacki, simulating loading packages in a vehicle, which the system will determine the number of trucks of the designated vehicle type available of Saito and selecting a vehicle type based on the capacity of the delivery vehicle, the number of available trucks available, reducing cost based on the number of shipping orders that need to be executed, and the cost of the vehicle type, which a minimum cost will be applied to the selected vehicle of Sun et al., by incorporating the teachings of selecting a subset of carriers based on the historical pricing accepted by the carriers previously of Briggs, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce the expenses of transporting goods. (Briggs: Paragraph 0002)

	Regarding Claim 2, Kornacki/Saito/Sun et al./Briggs, teaches all the limitations as applied to Claim 1 and wherein the specification of the load comprises one or more of:
a weight of a particular enclosure from the load. (Paragraph 0034)(Kornacki teaches information for the package can be determined, which includes the weight of the packages. . Examiner, respectfully, notes that the products are packaged in boxes or cartons or crates (i.e., enclosures), see paragraph 0002. Examiner, notes, that based on BRI the specification only needs one of the two specifications) OR
a constraint on an orientation of the particular enclosure. 

	Regarding Claim 3, Kornacki/Saito/Sun et al./Briggs, teaches all the limitations as applied to Claim 1 and wherein the specification of vehicles comprises one or more of:
a weight capacity of a particular vehicle.(Paragraph(s) 0034 and 0036)(Kornacki teaches the system can determine the maximum weight based on the type of the vehicles. The system is able to calculate the weight limits for a particular sized truck. Examiner, notes, that based on BRI the specification only needs one of the two specifications) OR
a constraint on routes taken by the particular vehicle. 

	Regarding Claim 13, Kornacki/Saito/Sun et al./Briggs, teaches a system for on-loading a vehicle for transporting goods, the system comprising: 
a processor. (Paragraph 0026)(Kornacki teaches a general-purpose computer, which includes a processor and a memory to implement instructions)
a memory in communication with the processor and comprising instructions which, when executed by the processor, program the processor to: (Paragraph 0026)(Kornacki teaches computer instructions that are loaded onto a general-purpose computer, which the computer includes a memory to helps implement the functions)
obtain a specification of a load comprising enclosures of one or more enclosure types. (See, relevant rejection of Claim 1(a))
the specification comprising, for each enclosure type
dimensions of an enclosure of the enclosure type. (See, relevant rejection of Claim 1(b)(a))
a number of enclosures of the enclosure type. (See, relevant rejection of Claim 1(b)(b))
obtain a vehicle specification of vehicles of one or more vehicle types. (See, relevant rejection of Claim 1(c))
the specification comprising, for each vehicle type:
dimensions of space available within a vehicle of the vehicle type. (See, relevant rejection of Claim 1(d)(a))
a number of vehicles of the vehicle type that are available for transportation. (See, relevant rejection of Claim 1(d)(b))
provide a simulation environment for simulating loading of a vehicle. (See, relevant rejection of Claim 1(e))
operate as an agent module, wherein the instructions program the agent module to:
select a vehicle of a particular type. (See, relevant rejection of Claim 1(f))
wherein
the selected vehicle has space available to accommodate at least a portion of the load. (See, relevant rejection of Claim 1(f)(a))
the selection is based on a state of the environment, an observation of the environment, and a reward received previously from the environment. (See, relevant rejection of Claim 1(f)(b))
receive a current reward from the environment in response to selecting the vehicle.  (See, relevant rejection of Claim 1(g))
repeat operations (d)(A) and (d)(B) until the load is accommodated within space available in the one or more selected vehicles. (See, relevant rejection of Claim 1(h))

	Regarding Claim 14, Kornacki/Saito/Sun et al./Briggs, teaches all the limitations as applied to Claim 13 and wherein the specification of the load comprises one or more of:
a weight of a particular enclosure from the load. (See, relevant rejection(s) of Claim(s) 2(a) and 13)
a constraint on an orientation of the particular enclosure. 

	Regarding Claim 15, Kornacki/Saito/Sun et al./Briggs, teaches all the limitations as applied to Claim 13 and wherein the specification of vehicles comprises one or more of:
a weight capacity of a particular vehicle. (See, relevant rejection(s) of Claim(s) 3(a) and 13)
a constraint on routes taken by the particular vehicle.

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornacki (US 2002/0007353 A1) in view of Saito (JP 2003335416 A) and Sun et al. (US 2015/0081360 A1) and Briggs (US 2020/0051016 A1) and further in view of Worsley et al. (US 2016/0090248 A1).
	Regarding Claim 4, Kornacki/Saito/Sun et al./Briggs, teaches all the limitations as applied to Claim 1.
	However, Kornacki/Saito, doesn’t explicitly teach wherein: 
the state comprises one or more types of vehicles available and respective numbers of vehicles that are available of each type. 
the observation comprises one or more types of enclosures that remain to be loaded on to one or more vehicles, and respective numbers of enclosures of each such type.
the reward is derived from cost of the selected vehicle. 
	But, Sun et al. in the analogous art of assigning vehicles to delivery jobs, teaches wherein: 
the state comprises one or more types of vehicles available and respective numbers of vehicles that are available of each type. (Paragraph(s) 0035, 0058, 0062, and 0070)(Sun et al. teaches that the assignment of jobs to a particular vehicle can be based on the number of available vehicles and the number of available vehicle types)
the reward is derived from cost of the selected vehicle. (Paragraph 0062)(Sun et al. teaches that once the delivery jobs are assigned to the particular available vehicle then the total cost using the available vehicle will be minimized (i.e., current reward))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating packages in a trailer to determine the maximum capacity used in the trailer of Kornacki and  simulating loading packages in a vehicle, which the system will determine the number of trucks of the designated vehicle type available of Saito, by incorporating the teachings of selecting a vehicle type based on the capacity of the delivery vehicle, the number of available trucks available, reducing cost based on the number of shipping orders that need to be executed, and the cost of the vehicle type, which a minimum cost will be applied to the selected vehicle of Sun et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reducing cost and the complexity of the assignment of shipping orders to delivery vehicles. (Sun et al.: Paragraph 0069-0070)
	With respect to the above limitations: while Sun et al. teaches a state based on the number of available vehicles and the number of available vehicle types, and a reward based on a cost of a selected vehicle. However, Kornacki, Saito, Sun et al., and Briggs, do not explicitly teach an observation is based on one type of item that remains and the number of that item that remains. 
	But, Worsley et al. in the analogous art of loading a delivery vehicle, teaches the observation comprises one or more types of enclosures that remain to be loaded on to one or more vehicles, and respective numbers of enclosures of each such type. (Paragraph(s) 0067 and 0069-0070)(Worsley et al. teaches the system can determine if an item remains (i.e., number of enclosure) to be loaded and if any such items remain then the package will be loaded in the selected position within the carrier vehicle based on their weights or masses (i.e., type), (i.e., observation of the environment). Examiner, respectfully, notes based on BRI the system only needs to determine one package that remains and one type of package, which the type of package can be the same package that remains to be loaded)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating packages in a trailer to determine the maximum capacity used in the trailer of Kornacki, simulating loading packages in a vehicle, which the system will determine the number of trucks of the designated vehicle type available of Saito, selecting a vehicle type based on the capacity of the delivery vehicle, the number of available trucks available, reducing cost based on the number of shipping orders that need to be executed, and the cost of the vehicle type, which a minimum cost will be applied to the selected vehicle of Sun et al., and selecting a subset of carriers based on the historical pricing accepted by the carriers previously of Briggs, by incorporating the teachings of an observation that indicates determining a package remaining and selecting the loading location for that package based on the packages dimensions of Worsley et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to appropriately and efficiently pack a delivery vehicle. (Worsley et al.: Paragraph 0064) 

	Regarding Claim 16, Kornacki/Saito/Sun et al./Briggs/Worsley et al., teaches all the limitations as applied to Claim 13 and wherein
the state comprises one or more types of vehicles available and respective numbers of vehicles that are available of each type. (See, relevant rejection(s) Claim(s) 4(a) and 13)
the observation comprises one or more types of enclosures that remain to be loaded on to one or more vehicles, and respective numbers of enclosures of each such type. (See, relevant rejection(s) Claim(s) 4(b) and 13)
the reward is derived from cost of the selected vehicle. (See, relevant rejection(s) Claim(s) 4(c) and 13)

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornacki (US 2002/0007353 A1) in view of Saito (JP 2003335416 A) and Sun et al. (US 2015/0081360 A1) and Briggs (US 2020/0051016 A1) and further in view of Dai (CN 108520327 B).
Regarding Claim 5, Kornacki/Saito/Sun et al./Briggs, teaches all the limitations as applied to Claim 1.
However, Kornacki/Saito/Sun et al./Briggs, do not explicitly teach wherein the agent comprises a Q-learning module or an artificial neural network (ANN).
But, Dai in the analogous art of loading packages, teaches wherein the agent comprises a Q-learning module or an artificial neural network (ANN). (Page 2, “Optionally, the output value of the BP neural network is…,” and Page 7, “In the specific implementation, using Q-learning…,” “applying the above solution, by determining the selection strategy,” “and “In order to enable those skilled in the art…,”)(Dai teaches using a Q-learning method and a neural network to achieve package loading optimization, which the system will determine a loading set, a current state set, and an optimal position of where to place the goods into a vehicle enclosed space)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating packages in a trailer to determine the maximum capacity used in the trailer of Kornacki, simulating loading packages in a vehicle, which the system will determine the number of trucks of the designated vehicle type available of Saito, selecting a vehicle type based on the capacity of the delivery vehicle, the number of available trucks available, reducing cost based on the number of shipping orders that need to be executed, and the cost of the vehicle type, which a minimum cost will be applied to the selected vehicle of Sun et al., and selecting a subset of carriers based on the historical pricing accepted by the carriers previously of Briggs, by incorporating the teachings of using a neural network and a Q-learning algorithm to determine optimal loading locations in a delivery vehicle of Dai, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to calculate a loading position in a delivery vehicle faster. (Dai: Page 7, “Applying the above solution, by determining the selection strategy…”)
	Regarding Claim 17, Kornacki/Saito/Sun et al./Brigg/Dai, teaches all the limitations as applied to Claim 13 and wherein the agent comprises a Q-learning module or an artificial neural network (ANN). (See, relevant rejection(s) of Claim(s) 5 and 13)

Claim(s) 6-8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US 2019/0073839 A1) in view of Worsley et al. (US 2016/0090248 A1) and further in view of Loubriel (US 2017/0083862 A1).
	Regarding Claim 6, Okamura, teaches a method for on-loading a vehicle for transporting goods, the method comprising: 
obtaining a specification of a load comprising enclosures of one or more enclosures types. (Paragraph 0060)(Okamura teaches the system is able to determine the length, width, and the eight of the package (i.e., specification of a load))
the specification comprising, for each enclosure type:
dimensions of an enclosure of the enclosure type. (Paragraph 0060)(Okamura teaches that the system is able to determine the dimensions of the package, which include the length, width, and the height of the package)
a 
obtaining a vehicle specification comprising a set of dimensions representing one or more spaces within the vehicle that are available for on-loading. (Paragraph 0083)(Okamura teaches the system can determine the allowable range of weight and volume for a loading space inside of a truck box or a cage truck (i.e., vehicle specification comprising a set of dimensions representing one or more spaces within the vehicle))
providing a simulation environment for simulating loading of the vehicle. (Paragraph 0083); and (Fig. 11)(Okamura teaches that the system can calculate the shape of the package based on the measurement data of each package to determine if the sum of the volumes of the package falls within the allowable range of the volume and/or weight, which the system will then determine the weight distribution and the loading position in the truck box or the cage truck for a plurality of the packages)
selecting by an agent module a location within the one or more spaces for placement of an enclosure chosen from the load for placement. (Paragraph 0083 and 0086-0087)(Okamura teaches that the system will determine the loading positions within a truck based on the measurement data. Okamura, further, teaches that the system will determine the loading position of each package in a stable loading state will be calculated such that the large and heavy packages are at the bottom and the small packages are at the top and the loading position information will be provided to the person in charge of the truck)
wherein the selection of the location is based on position of the packages can be based on the on the dimensions, masses, or values of the package (i.e., dimensions of the chosen enclosure))
receiving by the agent module a current reward from the environment in response to selecting the location for the placement of the chosen enclosure. (Paragraph 0088)(Okamura teaches the load check using the package measurement data measured by the dimension measuring device to determine the loading positions of the packages will reduce the work burden on the employee of the delivery company (i.e., current reward))

	With respect to the above limitations: while Okamura teaches determining package and container dimensions, which the system will determine a location to load the package onto the vehicle based on the obtained vehicle and package information. However, Okamura, doesn’t explicitly teach obtaining the number of enclosures. Okamura, also, doesn’t explicitly teach selecting the location of the package based on the state of the environment, observation of the environment, and a reward previously provided within the environment, which the system will repeat the process until the load is accommodated within the vehicle. 
	But, Worsley et al. in the analogous art of loading a delivery vehicle, teaches 
a number of enclosures of the enclosure type. (Paragraph 0073)(Worsley et al. teaches that the system can determine the number of items along with the dimensions of the items. Examiner, respectfully, notes that the items can be placed in containers and/or vessels for shipment, see paragraph 0023-0024)
wherein the selection of the location is based on a state of the environment, an observation of the environment, and dimensions of the chosen enclosure. (Paragraph(s) 0064-0065, 0066-0067, 0069-0070); (Fig. 5)(Worsley et al. teaches that the loading position of each package is based on the delivery vehicle’s dimensions, shapes, or orientations of the available space, which is determined based on one or more items that have already been received within the vehicle (i.e., state of the environment). Worsley et al., also, teaches that the loading position of the packages can be based on the dimensions, masses, or values of the items and the containers (i.e., dimensions of the chosen enclosure). The system will also provide an item to the carrier and its selected position based on more items remaining to be loaded (i.e., observation of the environment) and the placement of the items can be determined such that the available volume is efficiently filled by the items)
repeating by the agent module steps (d) and (e) until the load is accommodated within the one or more spaces available within the vehicle. (Paragraph 0070)(Worsley et al. teaches if any items remain to be loaded is determined then the process returns to the system providing a selected item to the carrier, which will be placed on its selected position. However, if there are not more items to be loaded then then the process ends)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating where to load packages into a delivery vehicle of Okamura, by incorporating the teachings of selecting a loading location based on the state, observation, and reward within an environment and then repeating the process until the loads are completely loaded into the vehicle of Worsley et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to appropriately and efficiently pack a delivery vehicle. (Worsley et al.: Paragraph 0064) 
	With respect to the above limitations: while Worsley et al. teaches determining the number of containers, which a location will be selected based on the number of items received within the vehicle, the dimensions of the items and containers, and the available volume being efficiently filed. However, Okamura and Worsley et al., do not explicitly teach a previous reward. 
	But, Loubriel in the analogous art of reserving space within a delivery vehicle, teaches wherein the selection of the location is based on a reward received previously. (Paragraph(s) 0056 and 0064)(Loubriel teaches a logical space to be reserved within one or more delivery vehicles such as a shelve within the delivery vehicle. Loubriel, further, teaches that a carrier can offer logical space within a vehicle based on historical unused/available vehicle space capacity (i.e., reward received previously) to increase the vehicles capacity. Examiner, respectfully, notes that based on BRI and applicant’s specification, paragraph 0052, a reward can be to“…improve utilization of the available space(s) in the selected vehicles and to reduce or minimize waste of the available space…,” thus increasing vehicle capacity based on historically unused/available vehicle space reduces the historically wasted space of the vehicle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating where to load packages into a delivery vehicle of Okamura and selecting a loading location based on the state, observation, and reward within an environment and then repeating the process until the loads are completely loaded into the vehicle of Worsley et al., by incorporating the teachings of determining a space to load a package based on historical unused/available space of Loubriel, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help increase the amount of unused vehicle capacity in all vehicles scheduled to deliver items in one or more areas. (Loubriel: Paragraph: 0071)

	Regarding Claim 7, Okamura/Worsley et al./Loubriel, teaches all the limitations as applied to Claim 6 and wherein the specification of the load comprises one or more of: 
a weight of a particular enclosure from the load. (Paragraph(s) 0060 and 0067)(Okamura teaches the system can determine the weight of the package. Examiner, respectfully, notes based on BRI this limitations only requires one of the two specification parameters) OR
a constraint on an orientation of the particular enclosure.

	Regarding Claim 8, Okamura/Worsley et al./Loubriel, teaches all the limitations as applied to Claim 6 and wherein the specification of vehicles comprises one or more of:
a weight capacity of a particular vehicle. (Paragraph 0083)(Okamura teaches the system can determine a predetermined allowable range of weight for a loading space inside of a truck box or a cage truck (i.e., weight capacity of a particular vehicle. Examiner, respectfully, notes based on BRI this limitation only requires one of the two specification parameters) OR
a constraint on routes taken by the particular vehicle. 

	Regarding Claim 18, Okamura/Worsley et al./Loubriel, teaches a system for on-loading a vehicle for transporting goods, the system comprising: 
a processor. (Paragraph(s) 0037 and 0039)Okamura teaches a CPU (i.e., processor))
a memory in communication with the processor and comprising instructions which, when executed by the processor, program the processor to (Paragraph 0039)(Okamura teaches a memory that stores various data during execution of various processes to be executed by the CPU): 
obtain a specification of a load comprising enclosures of one or more enclosure types. (See, relevant rejection of Claim 6(a))
the specification comprising, for each enclosure type
dimensions of an enclosure of the enclosure type. (See, relevant rejection of Claim 6((b)(a))
a number of enclosures of the enclosure type. (See, relevant rejection of Claim 6(b)(b))
obtain a vehicle specification comprising a set of dimensions representing one or more spaces within the vehicle that are available for on-loading. (See, relevant rejection of Claim 6(c))
provide a simulation environment for simulating loading of the vehicle. (See, relevant rejection of Claim 6(d))
operate as an agent module, wherein the instructions program, the agent module to: select a location within the one or more spaces for placement of an enclosure chosen from the load for placement. (See, relevant rejection of Claim 6(e))
wherein the selection of the location is based on a state of the environment, an observation of the environment, a reward received previously from the environment, and dimensions of the chosen enclosure. (See, relevant rejection of Claim 6(f))
receive a current reward from the environment in response to selecting the location for the placement of the chosen enclosure. (See, relevant rejection of Claim 6(g))
repeat by operations (d)(A) and (d)(B) until the load is accommodated within the one or more spaces available within the vehicle. (See, relevant rejection of Claim 6(h))
	Regarding Claim 19, Okamura/Worsley et al./Loubriel, teaches all the limitations as applied to Claim 18 and wherein the specification of the load comprises one or more of: 
a weight of a particular enclosure from the load. (See, relevant rejection of Claim(s) 7(a) and 18) OR
a constraint of an orientation of the particular enclosure.

	Regarding Claim 20, Okamura/Worsley et al./Loubriel, teaches all the limitations as applied to Claim 18 and wherein the vehicle specification comprises one or more of:
a weight capacity of the vehicle. (See, relevant rejection9s) of Claim(s) 8(a) and 18)
a constraint on routes taken by the vehicle. 

Claim(s) 9, 12, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US 2019/0073839 A1) in view of Worsley et al. (US 2016/0090248 A1) and Loubriel (US 2017/0083862 A1) and further in view of Dai (CN 108520327 B).
Regarding Claim 9, Okamura/Worsley et al./Loubriel, teaches all the limitations as applied to Claim 6.
However, Okamura/Worsley et al./Loubriel, do not explicitly teach selecting by the agent module a new orientation of the chosen enclosure.
But, Dai in the analogous art of loading packages, teaches selecting by the agent module a new orientation of the chosen enclosure. (Page 5, “In a specific implementation, the loading action may include…,” and “In a specific implementation, in order to increase the loading rate…,”)(Dai teaches a neural network model will execute a package loading selection strategy, which the neural network will determine a location to place the goods and the orientation of the goods such that the goods do not overlap in the horizontal direction)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating where to load packages into a delivery vehicle of Okamura, selecting a loading location based on the state, observation, and reward within an environment and then repeating the process until the loads are completely loaded into the vehicle of Worsley et al., and  determining a space to load a package based on historical unused/available space of Loubriel,  by incorporating the teachings of using a neural network to determine optimal loading locations and package orientation to be placed in a delivery vehicle of Dai, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to calculate a loading position in a delivery vehicle faster. (Dai: Page 7, “Applying the above solution, by determining the selection strategy…”)

Regarding Claim 12, Okamura/Worsley et al./Loubriel, teaches all the limitations as applied to Claim 6.
However, Okamura/Worsley et al./Loubriel, do not explicitly teach wherein the agent comprises a Q-learning module or an artificial neural network (ANN).
But, Dai in the analogous art of loading packages, teaches wherein the agent comprises a Q-learning module or an artificial neural network (ANN). (Page 2, “Optionally, the output value of the BP neural network is…,” and Page 7, “In the specific implementation, using Q-learning…,” “applying the above solution, by determining the selection strategy,” “and “In order to enable those skilled in the art…,”)(Dai teaches using a Q-learning method and a neural network to achieve package loading optimization, which the system will determine a loading set, a current state set, and an optimal position of where to place the goods into a vehicle enclosed space)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating where to load packages into a delivery vehicle of Okamura, selecting a loading location based on the state, observation, and reward within an environment and then repeating the process until the loads are completely loaded into the vehicle of Worsley et al., and  determining a space to load a package based on historical unused/available space of Loubriel,  by incorporating the teachings of using a neural network and a Q-learning algorithm to determine optimal loading locations in a delivery vehicle of Dai, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to calculate a loading position in a delivery vehicle faster. (Dai: Page 7, “Applying the above solution, by determining the selection strategy…”)

	Regarding Claim 21, Okamura/Worsley et al./Loubriel/Dai, teaches all the limitations as applied to Claim 18 and wherein the instructions program the agent module to select a new orientation of the chosen enclosure. (See, relevant rejection(s) of Claim(s) 9 and 18)

	Regarding Claim 24, Okamura/Worsley et al./Loubriel/Dai, teaches all the limitations as applied to Claim 18 and wherein the agent comprises a Q-learning module or an artificial neural network (ANN). (See, relevant rejection(s) of Claim(s) 12 and 18)
	
Claim(s) 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US 2019/0073839 A1) in view of Worsley et al. (US 2016/0090248 A1) and Loubriel (US 2017/0083862 A1) and further in view of Anderson et al. (US 2020/0293993 A1).
	Regarding Claim 10, Okamura/Worsley et al./Loubriel, teaches all the limitations as applied to Claim 6.
	However, Okamura, doesn’t explicitly teach  
the state comprises an identification of one or more spaces within the vehicle that are occupied.
the observation comprises one or more types of enclosures that remain to be loaded on to the vehicle, and respective numbers of enclosures of each such type.
the reward is derived from a change in volume of the one or more spaces within the vehicle that are available for on-loading resulting from placement of the chosen enclosure within the one or more spaces. 
	But, Worsley et al. in the analogous art of loading a delivery vehicle , teaches 
the state comprises an identification of one or more spaces within the vehicle that are occupied. (Paragraph(s) 0066-0067)(Worsley et al. teaches that the loading position of each package is based on the delivery vehicle’s dimensions, shapes, or orientations of the available space, which is determined based on one or more items that have already been received within the vehicle (i.e., occupied)(i.e., state of the environment).
the observation comprises one or more types of enclosures that remain to be loaded on to the vehicle, and respective numbers of enclosures of each such type. (Paragraph(s) 0069-0070)(Worsley et al. teaches the system will also provide an item to the carrier and its selected position based on the more items remaining to be loaded (i.e., observation of the environment)
the reward is derived from in volume of the one or more spaces within the vehicle that are available for on-loading resulting from placement of the chosen enclosure within the one or more spaces.  (Paragraph 0064)(Worsley et al. teaches the placement of the items can be determined such that the available volume is efficiently filled (i.e., reward received from the environment) by the items)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating where to load packages into a delivery vehicle of Okamura, by incorporating the teachings of selecting a loading location based on the state, observation, and reward within an environment and then repeating the process until the loads are completely loaded into the vehicle of Worsley et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to appropriately and efficiently pack a delivery vehicle. (Worsley et al.: Paragraph 0064) 
	With respect to the above limitations: while Worsley et al. teaches determining the number of containers, which a location will be selected based on the number of items received within the vehicle, the dimensions of the items and containers, and the available volume being efficiently filed. However, Okamura/Worsley et al./Loubriel, do not explicitly teach a reward will be determined based on the change in volume.
	But, Anderson et al. in the analogous art of package delivery, teaches the reward is derived from a change in volume. (Paragraph 0015-0016)(Anderson et al. teaches that an optimal cost for transporting items can be based on volume. Anderson et al., further, teaches that as the volume increases in the vehicle (i.e., change in volume) then the profit will increase)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating where to load packages into a delivery vehicle of Okamura, selecting a loading location based on the state, observation, and reward within an environment and then repeating the process until the loads are completely loaded into the vehicle of Worsley et al., and determining a space to load a package based on historical unused/available space of Loubriel, by incorporating the teachings of increasing the profits of items based on the change of volume within the delivery vehicle of Anderson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce to the cost charged to customers. (Anderson et al.: Paragraph 0018)

	Regarding Claim 22, Okamura/Worsley et al./Loubriel/Anderson et al., teaches all the limitations as applied to Claim 18 and wherein
the state comprises an identification of one or more spaces within the vehicle that are occupied. (See, relevant rejection(s) of Claim(s) 10(a) and 18)
the observation comprises one or more types of enclosures that remain to be loaded on to the vehicle and respective numbers of enclosures of each such type. (See, relevant rejection(s) of Claim(s) 10(b) and 18)
the reward is derived from a change in volume of the one or more spaces within the vehicle that are available for on-loading resulting from placement of the chosen enclosure within the one or more spaces. (See, relevant rejection(s) of Claim(s) 10(c) and 18)

Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US 2019/0073839 A1) in view of Worsley et al. (US 2016/0090248 A1) and Loubriel (US 2017/0083862 A1) and further in view of Gyu (KR 101904168 B1).
Regarding Claim 11, Okamura/Worsley et al./Loubriel, teaches all the limitations as applied to Claim 6.
However, Okamura/Worsley et al./Loubriel/Worsley, do not teach wherein the reward is derived from a change in weigh of the vehicle resulting from placement of the chosen enclosure within the one or more spaces within the vehicle that are available for on-loading.
But, Worsley et al. in the analogous art of loading a delivery vehicle , teaches wherein the reward is derived of the vehicle resulting from placement of the chosen enclosure within the one or more spaces within the vehicle that are available for on-loading.  (Paragraph 0064)(Worsley et al. teaches the placement of the items can be determined such that the available volume is efficiently filled (i.e., reward received from the environment) by the items)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating where to load packages into a delivery vehicle of Okamura, by incorporating the teachings of selecting a loading location based on the state, observation, and reward within an environment and then repeating the process until the loads are completely loaded into the vehicle of Worsley et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to appropriately and efficiently pack a delivery vehicle. (Worsley et al.: Paragraph 0064) 
	With respect to the above limitations: while Worsley et al. teaches determining  a reward for the placement of an item. However, Okamura/Worsley/Loubriel, do not explicitly teach a reward will be determined based on the change of weigh within the vehicle. 
	But, Gyu in the analogous art of goods delivery, teaches wherein the reward is derived from a change in weigh of the vehicle resulting from placement of the chosen enclosure. (Page 6, “The loading amount information and the position information…,” and  Page 7, “The shipping article being shipped can accept,” and “As described above, when the information of the delivery article is updated…,”)(Gyu teaches a delivery engineer can load cargo into a delivery vehicle, which the system will determine that the delivery article will increase the weight of the delivery vehicle (i.e., change in weigh of the vehicle) and the profit for the logistics carrier will then increase (i.e., the reward derived from the change in weigh))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify simulating where to load packages into a delivery vehicle of Okamura, selecting a loading location based on the state, observation, and reward within an environment and then repeating the process until the loads are completely loaded into the vehicle of Worsley et al., and determining a space to load a package based on historical unused/available space of Loubriel, by incorporating the teachings of increasing the profits of the carrier when the load of the delivery vehicle is increased of Gyu, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase delivery efficiency. (Gyu: Page 1, “It is another object of the present invention to provide…,”)

	Regarding Claim 23, Okamura/Worsley/Loubriel/Gyu, teaches all the limitations as applied to Claim 18 and wherein the reward is derived from a change in weigh of the vehicle resulting from placement of the chosen enclosure within the one or more spaces within the vehicle that are available for on-loading. (See, relevant rejection(s) of Claim(s) 11 and 18)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiao (CN 112766868 A). Jiao teaches a system that can determine cargo information and vehicle types according to the types of goods. The system then assign the vehicle type to the type of goods based on the storage space within the vehicle. Examiner, respectfully, notes that the prior art date fails to beat applicants priority date. 
Feng (CN 114971196 A). Feng teaches determining the cargo types and the vehicle types to transport the cargo. The system will then select an initial transport vehicle according to the goods to be transported and the vehicle size and weight. Examiner, respectfully, notes that the prior art date fails to beat applicants priority date. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        

	/OMAR ZEROUAL/               Primary Examiner, Art Unit 3628